          Case 1:18-cv-02223-GBD Document 86 Filed 11/27/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

 JOEL AND MARY RICH,

                 Plaintiffs,

 v.                                                        Civil Action No. 1:18-cv-02223 (GBD)
 FOX NEWS NETWORK, LLC, MALIA
 ZIMMERMAN, AND ED BUTOWSKY,

                 Defendants.



                               RULE 7.1 DISCLOSURE STATEMENT

        Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, the undersigned counsel for Fox

News Network, LLC, a private non-governmental party (“Fox News”), hereby certifies that Fox News is

an indirectly owned subsidiary of Fox Corporation, a publicly traded Delaware Corporation. No publicly

held corporation other than Fox Corporation owns 10 percent or more of its stock.


        Dated: November 27, 2019
                                                        s/ Joseph M. Terry
                                                        Kevin T. Baine
                                                        Joseph M. Terry
                                                        Katherine A. Petti
                                                        WILLIAMS & CONNOLLY LLP
                                                        725 Twelfth Street, N.W.
                                                        Washington, D.C. 20005
                                                        Tel: (202) 434-5000
                                                        Fax: (202) 434-5029
                                                        kbaine@wc.com
                                                        jterry@wc.com
                                                        kpetti@wc.com

                                                        650 Fifth Avenue, Suite 1500
                                                        New York, NY 10019

                                                        Attorneys for Defendant Fox News Network,
                                                        LLC
